PER CURIAM.
This cause is before us on appeal from an order of involuntary commitment under the Baker Act, Section 394.451, et seq., Florida Statutes. We reverse and remand for further proceedings.
The issue on appeal is whether a person suffering from a mental illness may be involuntarily committed pursuant to Section 394.467, Florida Statutes, because her behavior or personality traits may cause others to physically harm her.
Before commitment can be based on the threat of harm from other persons, there must be an evidentiary basis in the record sufficient to establish the circumstances upon which the finding of substantial likelihood of harm is based. Smith v. State, 508 So.2d 1292 (Fla. 1st DCA 1987). Accordingly, we reverse and remand for further proceedings consistent with this opinion.
SMITH, C.J., and ERVIN and BOOTH, JJ., concur.